                                           Case 1:21-cv-00275-RMI Document 13 Filed 03/29/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     MARVIN PROFITT,                                      Case No. 21-cv-00275-RMI
                                   9                     Plaintiff,
                                                                                              ORDER
                                  10              v.
                                                                                              Re: Dkt. No. 7
                                  11     JASON TAUCHES,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court is Defendant’s Motion (dkt. 7) seeking the dismissal of

                                  15   Plaintiff’s complaint on various grounds, including Defendant’s assertion that Plaintiff’s

                                  16   complaint is barred by the applicable statute of limitations. Specifically, Defendant contends that

                                  17   California law provides for a 1-year statute of limitations within which aggrieved clients may sue

                                  18   for attorney malpractice. See Def.’s Mot (dkt. 7) at 6-7 (citing Cal Code Civ. Proc. § 340.6). In

                                  19   this regard, Defendant submits that the 1-year statute of limitations is triggered (and the 1 year

                                  20   limitations period begins) at the time that a Plaintiff becomes aware of the facts that are alleged as

                                  21   the basis of the attorney malpractice claim. Id. Defendant states that this moment took place either

                                  22   on June 21, 2018 (when a federal habeas court ordered the case dismissed due to the inclusion of

                                  23   unexhausted claims, meaning that the instant Complaint (dkt. 1) was filed more than 30 months

                                  24   after the expiration of the limitations period); or, in the alternative, that it took place on May 14,

                                  25   2019 (the date on which Defendant allegedly refused to exhaust the two claims in question,

                                  26   meaning that the Complaint in this case was filed more than 19 months after the expiration of the

                                  27   limitations period). Id. at 7. Defendant adds that, in any event, the attorney-client relationship

                                  28   ended on November 30, 2017, when Defendant “had completed all tasks required of him under the
                                           Case 1:21-cv-00275-RMI Document 13 Filed 03/29/21 Page 2 of 2




                                   1   contract . . .” Id.

                                   2           Plaintiff’s Response in Opposition (dkt. 12) does not sufficiently address these arguments.

                                   3   In fact, Plaintiff’s response to the-above described contentions is limited to a single sentence: “The

                                   4   date of injury was 1-15-2020 (see, EXHIBIT, F, of this complaint), if there is an argument over

                                   5   the date of injury[,] that is a disputed issue for trial, the complaint was filed 1-8-2021.” See Pl.’s

                                   6   Mot. (dkt. 12) at 2 (citing Compl. (dkt. 1), Exh. F. (dkt. 1-2) at 11-15). There are several problems

                                   7   with Plaintiff’s response, however, for present purposes it is only necessary to highlight one such

                                   8   problem. Namely, when Plaintiff contends that “[t]he date of injury was 1-15-2020,” he refers to

                                   9   Exhibit F to the Complaint. Exhibit F is a 4-page attachment (wherein the first three pages are

                                  10   either redacted or garbled) and the only legible page, the fourth page, appears to be some sort of a

                                  11   DMV printout that does nothing by way of supporting Plaintiff’s statement that “[t]he date of

                                  12   injury was 1-15-2020.”
Northern District of California
 United States District Court




                                  13           Accordingly, on or before Friday, April 30, 2021, Plaintiff is ORDERED to file a

                                  14   supplemental response to Defendant’s Motion to Dismiss in which Plaintiff is directed to state the

                                  15   date on which Plaintiff became aware of Defendant’s alleged malpractice, negligence, or any act

                                  16   or omission on Defendant’s part that serves as the foundation for this lawsuit. If Plaintiff became

                                  17   aware of the basis for this malpractice lawsuit more than 1 year before filing this lawsuit, Plaintiff

                                  18   should also explain what, if any, factors caused the delay occasioned in filing this lawsuit.

                                  19   Thereafter, no later than Friday, May 14, 2021, Defendant is ORDERED to file a response

                                  20   addressing the arguments raised in Plaintiff’s supplemental filing. Following this round of

                                  21   briefing, the court will decide whether or not a hearing will be necessary.

                                  22           IT IS SO ORDERED.

                                  23   Dated: March 29, 2021

                                  24

                                  25
                                                                                                      ROBERT M. ILLMAN
                                  26                                                                  United States Magistrate Judge
                                  27
                                  28
                                                                                          2
